Exhibit 10.3

ESCROW AGREEMENT

This ESCROW AGREEMENT (this “Agreement”) is dated this 14th day of February,
2018, by and among CNL Strategic Capital, LLC, a Delaware limited liability
company (the “Company”), UMB Bank, N.A. (the “Escrow Agent”) and CNL Securities
Corp. (the “Managing Dealer”), (collectively, the “Parties”). This Agreement
shall be effective as of the effective date of the Company’s registration
statement filed with the Securities and Exchange Commission containing the
Prospectus (as defined below) (the “Effective Date”).

WHEREAS, the Company proposes to offer and sell, on a best-efforts basis through
the Managing Dealer, in its capacity as the managing dealer, and selected
broker-dealers that are registered with the Financial Industry Regulatory
Authority or intermediaries that are exempt from such broker-dealer registration
(the Managing Dealer and such intermediaries are hereinafter referred to
collectively as the “Participating Broker-Dealers”), the Company’s shares of
Class A, Class T, Class D, and Class I limited liability interests (the
“Shares”), on a best-efforts basis, for at least $2,000,000 and up to
$1,100,000,000 of gross offering proceeds (including the shares of its Class A,
Class T and Class I common stock to be offered and sold pursuant to the
Company’s dividend reinvestment plan), at an initial purchase price of up to
$27.32 per Class A share, $26.25 per Class T share, $25.00 per Class D and
$25.00 per Class I share (the “Offering”) pursuant to an offering prospectus as
amended from time to time and filed with the Securities and Exchange Commission
as part of a registration statement file no. 333-222986, including amended for
additional share classes (hereinafter the “Prospectus”); and

WHEREAS, the Company has agreed that the subscription price paid by subscribers
for Shares (with interest) will be promptly refunded in full to such subscribers
if subscriptions and payment for an aggregate of at least $2,000,000 in Shares
of the Company in the Offering or in separate private offering transactions have
not been received on or before the date that is one year from the Effective Date
(the “Outside Date”); and

WHEREAS, the Company has also engaged the Escrow Agent to act as escrow agent in
connection with the Company’s private offering (the “Private Offering”) pursuant
to the Escrow Agreement dated July 5, 2017 (the “Private Offering Escrow
Agreement”); and

WHEREAS, the Company desires to establish an escrow account for the Offering as
further described herein in which funds received from subscribers will be
deposited in such account and the Escrow Agent is willing to serve as escrow
agent for such account upon the terms and conditions herein set forth; and

WHEREAS, the Escrow Agent had engaged DST Systems, Inc. (“DST”) to receive,
examine for “good order” and facilitate subscriptions into the Escrow Account as
further described herein and to act as record keeper, maintaining on behalf of
the Escrow Agent the ownership records for the escrow account (the “Processing
Agent”); and

WHEREAS, in so acting, DST shall be acting solely in the capacity as the
Processing Agent for the Escrow Agent and not in any capacity on behalf of the
Company or the Managing Dealer, nor shall the Company or the Managing Dealer
have any interest, other than that provided in this Agreement, in assets in
Processing Agent’s possession as the agent of the Escrow Agent; and

WHEREAS, in order to subscribe for Shares, a subscriber must deliver an executed
subscription agreement in substantially the form attached as an exhibit to the
registration statement encompassing the Prospectus, along with the full amount
of its subscription, subject to volume discounts or other discounts, as
applicable: (i) by check in U.S. dollars or (ii) by wire transfer of immediately
available funds in U.S. dollars (collectively, the “Subscription Payment”). The
Company or the Managing Dealer shall instruct any Participating Broker-Dealers
that any such wire transfers shall be in accordance with the instructions
provided on Exhibit B hereto.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties covenant and agree as follows:

 

  1. Effective Date. This Agreement shall be effective on the date of this
Agreement (the “Effective Date”).

 

  2. Establishment of Escrow Account. On or prior to the commencement of the
Effective Date, the Company shall establish a deposit account with the Escrow
Agent (the “Escrow Account”). All monies deposited in the Escrow Account,
together with any interest earned thereon, are hereinafter referred to as the
“Escrowed Funds.” The initial escrow period (the “Initial Escrow Period”) shall
commence upon the effectiveness of this Agreement and shall continue until the
earlier of (i) the date upon which the Escrow Agent receives written
confirmation from the Company that the Company has raised an aggregate of at
least $2,000,000 of gross proceeds either (a) in the Offering or (b) in separate
private offering(s) of the Company’s shares occurring prior to or concurrent
with the Offering (the “Minimum Proceeds”), (ii) the Outside Date, or (iii) the
date upon which the Escrow Agent receives written confirmation from the Company
of the termination of the Offering prior to the receipt of the Minimum Proceeds.
The Initial Escrow Period together with the Post Escrow Break Period (as defined
in Section 5(b)) shall collectively be referred to as the “Escrow Period.” The
Escrow Account shall be an interest bearing account until notified by the
Company after which time the Escrow Account shall not be an interest-bearing
account and at such time all amounts deposited into the Escrow Account shall be
held un-invested. Upon meeting the minimum offering period and breaking the
Initial Escrow period, all interest earned on the Escrowed Funds shall be held
separate and allocated to the Company.

 

  3. Deposits into the Escrow Account and Transmission of Subscription
Documents.

 

  (a) Deposits in Escrow Account. During the Escrow Period, persons subscribing
to purchase Shares will be instructed by the Company and the Participating
Broker-Dealers to make checks for subscriptions payable to the order of “UMB
Bank, N.A., as EA for CNL Strategic Capital, LLC” or any variation thereof
permitting a deposit in the Escrow Account if accompanied by a corresponding
subscription agreement. Completed subscription agreements and checks in payment
for the purchase price shall be remitted to the Processing Agent at the address
designated for the receipt of such agreements and funds; and, drafts or wires
shall be transmitted directly to the Escrow Account. The Processing Agent will
promptly deliver all monies received in good order from subscribers (or from the
Managing Dealer or other Participating Broker-Dealers transmitting monies and
subscriptions from subscribers) for the payment of Shares to the Escrow Agent
for deposit in the Escrow Account no later than the end of the business day on
which such monies are received by the Processing Agent. Any Subscription
Payments received prior to the time, if any, that the Escrowed Funds are
deliverable to the Company, and that are made payable to a party other than the
Escrow Agent shall be promptly returned to the Participating Broker-Dealer who
submitted the Subscription Payment. Completed subscription agreements and checks
shall be delivered by the Participating Broker-Dealer to the Processing Agent no
later than the close of business on the first business day following their
receipt by the Participating Broker-Dealers; provided, however, if the
Participating Broker-Dealers receives subscription agreements and checks at a
branch office and final supervisory review is conducted at a different location
(the “Final Review Office”), then the branch office shall transmit the
subscription agreements and checks to the Final Review Office by the close of
business on the first business day following their receipt by the branch office
and the Final Review Office shall review the subscription agreements and check
to ensure their proper execution and form and, if they are acceptable, deliver
the subscription agreements and the funds to the Processing Agent by the close
of business on the first business day after their receipt by the Final Review
Office. All Escrowed Funds shall be held in the Escrow Account until such funds
are disbursed in accordance with Section 5. Prior to the disbursement of
Escrowed Funds, none of the Escrow Agent, the Processing Agent or the Company is
entitled to any funds received into the Escrow Account, and no amounts deposited
in the Escrow Account shall become the property of the Company, its affiliates,
the Escrow Agent or the Processing Agent, nor be subject to the debts or offsets
of the Company, its affiliates, the Escrow Agent, the Processing Agent or
Participating Broker-Dealers.

 

2



--------------------------------------------------------------------------------

  (b) Subscription Agreements. The Escrow Agent agrees to cause the Processing
Agent to maintain a written account of each subscription, which account shall
set forth, among other things, the following information: (i) the subscriber’s
name and address, (ii) the number of Shares purchased by such subscriber, and
(iii) the subscription amount paid by such subscriber for such Shares.

 

  4. Collection Procedure for Subscription Payments.

 

  (a) The Escrow Agent is hereby instructed by the Company to forward each
Subscription Payment for Federal Reserve Bank clearing and upon collection of
the proceeds of each Subscription Payment, to deposit the collected proceeds
into the Escrow Account.

 

  (b) The Escrow Agent will timely notify the Company and the Processing Agent
in writing via mail, email or facsimile of any Subscription Payment returned to
the subscriber, and the Escrow Agent is authorized to debit the Escrow Account
in the amount of such returned Subscription Payment and direct the Processing
Agent to delete the appropriate account from the records maintained by the
Processing Agent.

 

  (c) In the event that the Company or any agent acting on behalf of the Company
rejects any subscription for Shares and the funds for such subscription have
already been collected by the Escrow Agent, the Escrow Agent shall, upon receipt
from the Company or the Processing Agent of written notice of such rejection,
promptly cause the issuance of a refund payment by bank check to the rejected or
withdrawing subscriber, with interest or income thereon, if applicable. If the
Escrow Agent has not yet collected funds for such subscription but has submitted
such subscription for clearing, the Escrow Agent shall promptly cause the
issuance of a payment by bank check in the amount of such Subscription Payment
to the rejected or withdrawing subscriber only after the Escrow Agent has
cleared such funds. If the Escrow Agent has not yet submitted the Subscription
Payment relating to the subscription of the rejected or withdrawing subscriber,
the Escrow Agent shall promptly cause such Subscription Payment to be remitted
to the drawer of the Subscription Payment submitted by or on behalf of the
subscriber.

 

  (d) In the event that money is deposited into the Escrow Account in error, the
Escrow Agent shall notify the Company and the Processing Agent in writing via
mail, email or facsimile of any such error and promptly cause the issuance of a
refund payment by bank check to the appropriate party only after the
Subscription Payment has cleared.

 

3



--------------------------------------------------------------------------------

  5. Distribution of Escrowed Funds.

 

  (a) Break Escrow – Initial Closing

(i) Upon receipt of the Break Escrow Letter (as defined in Section 5(a)(ii) from
the Company to the Escrow Agent and the Processing Agent by 3:00 P.M. Eastern
Time that the Company has raised the Minimum Proceeds, and contingent upon the
prior day’s notification by the Company to the Escrow Agent and the Processing
Agent of the Company’s best efforts at an estimate of the amount of Escrowed
Funds anticipated to be released from the Escrow Account, the Escrow Agent will
release such Escrowed Funds that day from the Escrow Account to the Company’s
designated account.

(ii) A letter from an officer of the Company to the Processing Agent and the
Escrow Agent certifying that the Minimum Proceeds have been timely subscribed
shall constitute sufficient evidence for the purpose of this Agreement that such
event has occurred (the “Break Escrow Letter”). The current form of the Break
Escrow Letter is attached hereto as Exhibit C. The Break Escrow Letter shall
indicate (i) the date on which the Company has raised the Minimum Proceeds (the
“Break Escrow Date”) and (ii) the wire amount, in U.S. dollars, which represents
the amount of subscriptions determined to be in good and proper order “Good
Order Funds”), and (iii) the Company’s designated account for such released
Escrowed Funds.

(iii) If the Escrow Agent has not received a Break Escrow Letter on or prior to
the Outside Date, the Escrow Agent shall cause the Escrowed Funds to be promptly
returned to the respective subscribers in amounts equal to the subscription
amount theretofore paid by each of them, with interest and without deduction,
penalty or expense to the subscriber. The Escrow Agent shall notify the
Processing Agent, the Company and the Managing Dealer of any such return of
subscription amounts. The purchase money returned to each subscriber shall be
free and clear of any and all claims of the Company, the Processing Agent, the
Escrow Agent, the Participating Broker-Dealers or any of their creditors.

 

  (b) Post Escrow Break Period. From and after the Break Escrow Date (the “Post
Escrow Break Period”), the Escrow Agent shall periodically transfer to the
Company’s designated account, the Escrowed Funds pursuant to standing
instructions from the Company as agreed among the Company, the Escrow Agent and
the Processing Agent from time to time.

 

  (c) The Company hereby directs the Escrow Agent to provide, and agrees to
provide the Processing Agent with all electronic files and information needed by
the Processing Agent to maintain ownership records for the Company’s common
stock.

 

4



--------------------------------------------------------------------------------

  6. Liability of Escrow Agent and Processing Agent.

 

  (a) In performing any of their respective duties under this Agreement, or upon
the claimed failure to perform their respective duties hereunder, the Escrow
Agent and the Processing Agent shall not be liable to anyone for any damages,
losses, or expenses that either may incur as a result of either so acting, or
failing to act; provided, however, the Escrow Agent shall be liable for damages,
losses, and expenses, including, without limitation, reasonable costs of
investigation and counsel fees and disbursements that may be incurred by the
Company arising out of its or the Processing Agent’s negligence or willful
misconduct under this Agreement. The Escrow Agent may consult with counsel in
the event of any dispute or question as to the construction of any of the
provisions hereof or its duties hereunder, provided the Escrow Agent has, to the
extent permitted by law, given advanced written notice to the Company.
Accordingly, neither the Processing Agent nor the Escrow Agent shall incur any
liability with respect to (i) any action taken or omitted to be taken in good
faith upon advice of its counsel that is given with respect to any questions
relating to their duties and responsibilities hereunder, or (ii) any action
taken or omitted to be taken in reliance upon any document, including any
written notice or instructions provided for in this Agreement, not only as to
its due execution and to the validity and effectiveness of its provisions but
also as to the truth and accuracy of any information contained therein, if the
Processing Agent and/or the Escrow Agent shall believe such document to be
genuine. In no event shall the Escrow Agent be liable for incidental, indirect,
special, consequential or punitive damages of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

 

  (b) The Company hereby agrees to indemnify and hold harmless the Escrow Agent
and the Processing Agent (each, an “Indemnitee”) from and against any and all
losses, claims, damages, liabilities and expenses, including, without
limitation, reasonable costs of investigation and counsel fees and
disbursements, that may be incurred by either of them resulting from any act or
omission of the Company or arising from the Escrow Agent’s performance of its
obligations under this Agreement; provided, however, that the Company shall not
indemnify either Indemnitee for any such losses, claims, damages, or expenses
arising out of such Indemnitee’s negligence or willful misconduct.

 

  (c) If any dispute ensues between or among the parties hereto that, in the
opinion of the Escrow Agent, is sufficient to justify its doing so, the Escrow
Agent shall be entitled to tender into the registry or custody of any court of
competent jurisdiction, all money or property in its hands under the terms of
this Agreement, and to file such legal proceedings as it deems appropriate, and
shall thereupon be discharged from all further duties under this Agreement. Any
such legal proceedings may be brought in any such court as the Escrow Agent
shall determine has jurisdiction. The Company shall indemnify the Escrow Agent
or Processing Agent against their reasonable court costs and attorneys’ fees
incurred in filing such legal proceedings.

 

  7. Inability to Deliver. In the event that any Subscription Payments for
subscriptions are not cleared through normal banking channels according to the
regular Federal Reserve Bank clearing schedule, the Escrow Agent will cause the
Processing Agent promptly to notify the Company of such event.

 

5



--------------------------------------------------------------------------------

  8. Notice. All notices, requests, demands and other communications or
deliveries required or permitted to be given hereunder shall be in writing and
shall be deemed to have been duly given if delivered personally, given by
facsimile confirmed by telephone call or deposited for mailing, first class,
postage prepaid, registered or certified mail, as follows:

 

If to the subscribers for Shares:    To their respective addresses as specified
in their subscription agreements. If to the Company:   

CNL Strategic Capital, LLC

CNL Center at City Commons

  

450 South Orange Avenue

Orlando, Florida 32801

Attention: President

Copy to: Legal Counsel

Facsimile: (407) 540-7000

If to the Escrow Agent:   

UMB Bank, N.A.

Corporate Trust & Escrow Services

1010 Grand Blvd., 4th Floor

Mail Stop: 1020409

Kansas City, Missouri 64106

Attention: Lara L. Stevens

Facsimile: (816) 860-3029

If to the Processing Agent:   

DST Systems, Inc.

210 W. 10th Street

Kansas City, MO 64105

Attention: CNL Strategic Capital, LLC

Facsimile: 877-694-1116

If to the Managing Dealer:   

CNL Securities Corp.

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Attention: Deputy General Counsel

Facsimile: (407) 423-2894

 

  9. Fees to Escrow Agent. In consideration of the services to be provided by
the Escrow Agent hereunder, the Company agrees to pay the fees and expenses to
the Escrow Agent as outlined in Schedule I hereto which Schedule I permits
reasonable fees for the performance of extraordinary services and reimbursement
for reasonable extraordinary costs in the event that it should become necessary
for the Escrow Agent to perform extraordinary services not contemplated by this
Agreement and the Escrow Agent shall, to the extent permitted by law make its
best efforts to provide prior written notice before the incurrence of any such
expenses.

 

  10. Third Party Beneficiaries. The Processing Agent shall be a third party
beneficiary under this Agreement, entitled to enforce any rights, duties or
obligations owed to it under this Agreement notwithstanding the terms of any
other agreements between the Processing Agent and any party hereto.

 

6



--------------------------------------------------------------------------------

  11. Termination of the Escrow Agreement. This Agreement, except for Sections
6, 14 and this Section 11, which shall continue in effect, shall terminate upon
written notice from the Company to the Escrow Agent. Unless otherwise provided,
final termination of this Agreement shall occur on the date that all funds held
in the Escrow Account are distributed either (a) to the Company or to
subscribers and the Company has informed the Escrow Agent in writing to close
the Escrow Account or (b) to a successor escrow agent upon written instructions
from the Company.

 

  12. Patriot Act Compliance; OFAC Search Duties. The Company shall provide to
Escrow Agent upon the execution of this Agreement Forms W-9 and any other
documentation requested and any information reasonably requested by the Escrow
Agent to comply with the USA Patriot Act of 2001, as amended from time to time,
and the Managing Dealer shall provide, at the request of the Escrow Agent any
documentation reasonably requested to comply with the USA Patriot Act of 2001,
as amended from time to time. The Escrow Agent, or its agent, shall complete an
OFAC search, in compliance with its policy and procedures, of each subscription
check and shall inform the Company if a subscription check fails the OFAC
search.

 

  13. Confidentiality.

 

  (a) The Company and the Managing Dealer each agree to have in place and adhere
to a commercially reasonable program of customer privacy in compliance with
applicable laws and industry best practices designed to assure the
confidentiality and security of confidential investor information, as required
by Regulation S-P and other applicable laws. The Escrow Agent agrees it has and
shall maintain a commercially reasonable program of customer privacy. The Escrow
Agent agrees to treat investor information as confidential and will promptly
notify the Company of any breaches of security or loss of confidential customer
information in respect of investors in the Company.

 

  (b) The Escrow Agent and Processing Agent shall keep strictly confidential all
investor information sent to it unless such material is required to be disclosed
pursuant to any applicable law, regulation, judicial or administrative order,
decree or subpoena, or request by a regulatory organization having authority
pursuant to the law. If the Escrow Agent is compelled—in the absence of a
protective order or other remedy—to disclose the investor information, the
Escrow Agent may without liability disclose the investor information that is
required but must provide notice to the Company and exercise commercially
reasonable efforts (at the sole expense of the Company) to preserve the
confidential treatment of the investor information. Despite the foregoing,
however, nothing in this Agreement prohibits, prevents, or limits the Escrow
Agent from disclosing any subscriber information, without notice to or consent
of the Company, if the disclosure is made to a supervisory or governmental
authority or a self-regulatory organization in the course of any examination,
inquiry, or audit of the Company or an investor or any of the Company’s or
investor’s representatives or businesses, provided that, to the extent permitted
by law, the Escrow Agent has given notice to the Company of such requirements.

 

7



--------------------------------------------------------------------------------

  14. General.

 

  (a) This Agreement shall be interpreted, construed and enforced in all
respects in accordance with the internal laws of the State of Delaware
applicable to contracts to be made and performed entirely in said state.

 

  (b) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

  (c) This Agreement sets forth the entire agreement and understanding of the
parties with regard to this escrow transaction and supersedes all prior
agreements, arrangements and understandings relating to the subject matter
hereof. The parties acknowledge that the parties have entered into Private
Offering Escrow Agreement and that such agreement: (i) covers subject matter
that is separate and distinct subject matter from this Agreement, (ii) was
entered into by each party with mutual and sufficient consideration than the
consideration for this Agreement, and (iii) should not be integrated with this
Agreement.

 

  (d) This Agreement may be amended, modified, superseded or cancelled, and any
of the terms or conditions hereof may be waived, only by a written instrument
executed by each party hereto or, in the case of a waiver, by the party waiving
compliance. Notwithstanding the foregoing, Exhibit B and Exhibit C, which is
incorporated in and attached hereto, may be modified without such written
instrument. Rather, Exhibit B and Exhibit C may be amended through the mutual
agreement of all parties hereto as expressed via written fax or email. The
failure of any party at any time or times to require performance of any
provision hereof shall in no manner affect the right at a later time to enforce
the same. No waiver in any one or more instances by any party of any condition,
or of the breach of any term contained in this Agreement, whether by conduct or
otherwise, shall be deemed to be, or construed as, a further or continuing
waiver of any such condition or breach, or a waiver of any other condition or of
the breach of any other terms of this Agreement.

 

  (e) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Copies, facsimiles, electronic files and
other reproductions of original executed documents shall be deemed to be
authentic and valid counterparts of such original documents for all purposes,
including the filing of any claim, action, or suit in the appropriate court of
law. In addition, the transaction described herein may be conducted and related
documents may be stored by electronic means where acceptable under applicable
law.

 

  (f) The Escrow Agent may rely conclusively on and shall not be required to
make any independent inspection or investigation in connection therewith any
electronic communication, resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, affidavit, letter,
telegram or paper or other document received by it, provided for under this
Agreement.

 

  (g) The Escrow Agent shall not assign (voluntarily, by operation of law or
otherwise) this Agreement or any right, interest or benefit under this Agreement
without the prior written consent of the other parties hereto. Subject to the
foregoing, this Agreement shall be fully binding upon, inure to the benefit of,
and be enforceable by, the parties hereto and their respective successors and
permitted assigns.

 

8



--------------------------------------------------------------------------------

  (h) If any one or more of the provisions contained in this Agreement shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect
by a court of competent jurisdiction, then to the maximum extent permitted by
law, such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement.

 

  (i) This Agreement shall not be construed against the party preparing it and
shall be construed as if all parties had jointly prepared this Agreement and it
shall be deemed their joint work product. As a result, any rule of construction
that a document is to be construed against the drafting party shall not be
applicable.

 

  15. Representation of the Company. The Company hereby acknowledges that the
status of the Processing Agent and the Escrow Agent with respect to the offering
of the Shares is that of agent solely of the Company only for the limited
purposes herein set forth, and hereby agrees it will not represent or imply that
the Escrow Agent or Processing Agent, by serving as the Escrow Agent or
Processing Agent hereunder or otherwise, has investigated the desirability or
advisability of an investment in the Shares, or has approved, endorsed or passed
upon the merits of the Shares, nor shall the Company use the name of the Escrow
Agent or Processing Agent in any manner whatsoever in connection with the offer
or sale of the Shares, other than by acknowledgement that it has agreed to serve
as Escrow Agent or Processing Agent for the limited purposes herein set forth.

 

  16. Resignation of Escrow Agent or Processing Agent. At any time, the Escrow
Agent may resign by notifying the Company. Such resignation shall become
effective on the earlier to occur of (i) the acceptance by a successor Escrow
Agent or (ii) sixty (60) days following the date upon which notice was mailed.
Upon the effective date of such resignation all amounts then held by the Escrow
Agent hereunder shall be delivered by it to such successor Escrow Agent as has
been designated in writing by the Company. To the extent no successor has been
appointed, the Escrow Agent shall be entitled to return such funds to the
Company. Until such time as the Escrow Agent has resigned in accordance
herewith, the Escrow Agent shall perform its duties hereunder in accordance with
the terms of this Agreement.

 

  17. Force Majeure. No party hereto shall be responsible for any failure or
delay in the performance of its obligations under this Agreement arising out of
or caused, directly or indirectly, by circumstances beyond such party’s
reasonable control, including without limitation, acts of God, earthquakes,
fires, floods, wars, civil or military disturbances, sabotage, epidemics, riots,
interruptions, loss or malfunctions of utilities, communication service,
accidents, labor disputes, acts of civil or military authority, or governmental
actions.

(Signature Page follows)

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Escrow Agreement as of
the date first above written.

 

CNL STRATEGIC CAPITAL, LLC By:   /s/ Chirag J. Bhavsar Name:   Chirag J. Bhavsar
Title:   Authorized Signatory

 

UMB BANK, N.A. By:   /s/ Lara L. Stevens Name:   Lara L. Stevens Title:   Vice
President

 

CNL SECURITIES CORP. By:   /s/ Neil D. Menard Name:   Neil D. Menard Title:  
Authorized Signatory

 

10



--------------------------------------------------------------------------------

SCHEDULE I

Escrow Agent Fee Schedule

 

Acceptance Fee

  

Review escrow agreement, establish account

   $1,000

DST Agency Engagement

   $250

Annual Fee

  

Annual Escrow Agent

   $2,000

Quarterly Fees

  

Outgoing Wire Transfer

   $15 each

Daily BAI Recon File to DST

   $3.75 per Bus Day

Daily Wire Ripping to DST

   $10 per Bus Day

Web Exchange Access

   $15 per month

Overnight Delivery/Mailings

   $16.50 each

Acceptance fee and first year Annual fee will be payable at the initiation of
the escrow. Thereafter, the Quarterly Fees will be billed quarterly in arrears
and the Annual fee will be billed annually in advance. Other fees and expenses
will be billed as incurred.

Fees specified are for the regular, routine services contemplated by the Escrow
Agreement, and any additional or extraordinary services, including, but not
limited to disbursements involving a dispute or arbitration, or administration
while a dispute, controversy or adverse claim is in existence, will be charged
based upon time required at the then standard hourly rate.

*All expenses related to the administration of the Escrow Agreement (other than
normal overhead expenses of the regular staff) such as, but not limited to,
travel, postage, shipping, courier, telephone, facsimile, supplies, legal fees,
accounting fees, etc., will be reimbursable.



--------------------------------------------------------------------------------

EXHIBIT A

Prospectus dated [__________]



--------------------------------------------------------------------------------

EXHIBIT B

Wiring Instructions

UMB Bank, N.A.

ABA No:

Acct No:

Acct Name: UMB Bank, N.A., as EA for CNL Strategic Capital, LLC



--------------------------------------------------------------------------------

EXHIBIT C

_______________, 201_

UMB Bank, N.A.

1010 Grand Blvd., 4th Floor

Mail Stop: 1020409

Kansas City, Missouri 64106

Facsimile: (816) 860-3029

Attention: [__________]

Re:        CNL Strategic Capital, LLC (the “Company”)

Break Escrow Date: _________________, 2018

Dear Ladies and Gentlemen:

The undersigned signatory hereby certifies to you the following, pursuant to
Section 5(a) of the Escrow Agreement among the Company and therein defined
Escrow Agent and Managing Dealer dated as of [___________], 2018 (the “Escrow
Agreement”):

1. He is the Chief Financial Officer of the Company;

2. At least $2,000,000 in shares of common stock (the “Shares”) of the Company
subscribed for in one or more offerings as of _______________, 201___ (the
“Break Escrow Date”), and $___________ represents the amount good order funds
that have been subscribed in the Company’s offering. The investors who submitted
subscriptions that were accepted on or before the Break Escrow Date should be
admitted as shareholders of the Company as of the Break Escrow Date. Thereafter,
investors should be admitted as shareholders at such time as their funds are
released from the Escrow Account upon written authorization received by the
Escrow Agent from the Issuer. The Company also instructs the Escrow Agent that
as of the Break Escrow Date, the Escrow Account shall not be an interest-bearing
account.

Please contact the undersigned should you have any questions at (407)
_____________.

Very truly yours,

CNL Strategic Capital, LLC

By:

Chief Financial Officer